DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 have been cancelled, claims 13-32 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 5, 2020 and March 24, 2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 18 it is claimed that the load path is formed in the “same two planetary gearing are integrated”.  It is unclear as to what is being claimed here as it does not denote which of the three planetary gear sets are being used, further, it is 
Claim 14 recites the limitation "the sun gear" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the planet carrier" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the planet carrier" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the sun gear" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0003337 to Smetana.
Regarding claim 13, the Smetana publication teaches a drive device for a vehicle axle, especially a rear axle, of a two-track vehicle, wherein the vehicle axle has an axle differential 10, which can be connected at the input end to a primary drive machine 6 and can be connected at the output end across flange shafts arranged on either side to vehicle wheels 3a, 3b of the vehicle axle, wherein the vehicle axle is associated with an 
Regarding claim 14, the three planetary gearings 9, 12, 30, further comprise an input planetary gearing 9 connected in driving manner to the additional drive machine, an output planetary gearing 30 connected in driving manner to the axle differential, and an intermediate planetary gearing 12 incorporated between, and in that, particularly the three planetary gearings are arranged in succession coaxially to the flange shaft, and the input planetary gearing is rotationally fixed by its input element, namely, the sun gear 21, to a gearing input shaft which is driven by the additional drive machine, and/or in that the output planetary gearing is rotationally fixed to a hybrid output flange by its 
Regarding claim 24, the output planetary gearing 30 is situated vehicle-inward in the vehicle transverse direction and immediately next to the axle differential 10, and the intermediate planetary gearing 12 is situated vehicle-outward, and in that the shift elements 43 are positioned on the vehicle-outward side of the intermediate planetary gearing. The elements 43 are considered outward because a part of it is to the right of the planetary gear 12 in Fig. 1.
Allowable Subject Matter
Claims 15-23 and 25-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2015/0176687 to Smetana et al. teaches an axle with separate superimposing gear and torque distribution parts.
U.S. Patent No. 10,767,743 to Kockisch et al. teaches a differential gearing but lacks a teaching of a three planetary superimposing gear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JUSTIN HOLMES/Primary Examiner, Art Unit 3659